Citation Nr: 1040494	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
service-connected residuals, fracture right tibia, status post 
open reduction internal fixation.  

2.  Entitlement to a separate rating for right lower extremity 
neurologic manifestations of the service-connected residuals, 
fracture right tibia, status post open reduction internal 
fixation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter




INTRODUCTION

The Veteran served on active duty from March 1991 to December 
1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision in which the RO 
granted, in pertinent part, service connection for residuals, 
fracture right tibia, status post open reduction internal 
fixation with decreased sensation, and assigned a 20 percent 
evaluation.  The Veteran perfected a timely appeal.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

As a final preliminary matter, the Veteran submitted additional 
evidence, without a waiver of initial RO review and 
consideration, following the most recent supplemental statement 
of the case issued in July 2010.  However, this additional 
evidence does not pertain to the pending appeal and as such the 
Board can proceed with a decision on the merits.  


FINDINGS OF FACT

1.  Since service-connection, the medical evidence shows that the 
Veteran has had marked limitation of motion of his ankle, without 
ankylosis or malunion or nonunion of the tibia and fibula.  

2.  The medical evidence demonstrates that the Veteran has mild 
incomplete paralysis of the posterior tibial nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for residuals, fracture right tibia, status post open reduction 
internal fixation with decreased sensation, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5262, 5270, 5271 (2009).

2.  The criteria for a separate 10 percent evaluation for right 
lower extremity neurologic manifestations of the service-
connected residuals, fracture right tibia, status post open 
reduction internal fixation have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); Diagnostic Code 8525 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  VCAA requires that a notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 Vet. 
App. at 115.  These notice requirements apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the notice requirements of the VCAA by means of an 
August 2005 pre-rating letter.  This letter informed the Veteran 
of the types of evidence not of record needed to substantiate his 
claim and also informed him of the division of responsibility 
between the Veteran and VA for obtaining the required evidence.  
In addition, a June 2008 letter informed the Veteran how 
disability ratings and effective dates are assigned, as required 
by Dingess.  This notification would also apply to the 
"downstream" issue concerning the assignment of the initial 
disability rating and effective date.  See VAOPGCPREC 8-03.  
Subsequently, the RO readjudicated the claims and issued a July 
2010 Supplemental Statement of the case (SSOC). Hence, while some 
of this notice was provided after the rating action on appeal, 
the Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or SSOC, is sufficient to cure a timing defect).  

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, VA treatment records, reports 
of VA examinations, private treatment records, and statements 
from the Veteran and others have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. 
§§ 3.321(1), 4.1, 4.10.  Where, as here, entitlement to service-
connection has been established, but a higher initial disability 
rating is at issue, the extent of impairment throughout the 
entire period, beginning with the filing of the claim, must be 
considered and a determination must be made whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  As the factual findings in this 
case do not show distinct time periods where the Veteran's 
disability exhibited symptoms that would warrant different 
ratings, staged ratings are not warranted.

The Board also points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which a claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use during flare- ups, and those factors are not contemplated in 
the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion (see 
Johnson v. Brown, 9 Vet. App. 7 (1996)).

Service treatment records show that the Veteran received 
treatment and ultimately surgery for his right lower extremity 
disability.  

A January 2006 QTC examination report shows that the Veteran 
reported symptoms of swelling, soreness, stiffness, and lack of 
strength in the ankle.  The symptoms described occur constantly.  
The Veteran denied any current treatment for the condition.  From 
the condition, the functional impairment is loss of motor control 
of the ankle, grinding of bones, popping, and numbness on the 
side of the right leg in the area of the plate.  The condition 
does not result in any time lost from work.  Examination of the 
right tibia and fibula revealed normal findings.  Dorsiflexion of 
the right ankle was to 10 degrees with no pain and plantar 
flexion was to 25 degrees with no pain.  Joint function was 
additionally limited by pain, fatigue, weakness, lack of 
endurance after repetitive use with incoordination being the 
major functional impact.  The examiner stated that he was unable 
to make a determination without resorting to mere speculation on 
whether pain, fatigue, weakness, lack of endurance and 
incoordination additionally limit the joint function in degrees.  
X-rays showed an attached right tibia and fibula with an old 
healed fracture.  There was an old internally fixated fracture of 
the distal fibular shaft with probable calcification or 
ossification f the distal interosseous membrane.  No acute 
abnormalities were seen.  

An April 2008 VA examination report shows that the Veteran walked 
from the waiting room to the examining room with good posture, 
good gait, no pelvic tilt and no apparent limp.  Upon examination 
of the ankle, no palpable swelling and no actual distortion of 
the ankle was present per se.  However, when standing, there did 
appear to be a slight tenderness on the lateral aspect of the 
ankle.  Repetitive action dorsiflexion was to 10 degrees, limited 
by either ankylosis or not.  There was some slight discomfort.  
This was done four times.  Plantar flexion was to 35 degrees four 
times, with slight discomfort to the right lateral aspect of the 
ankle.  Varus and valgus angulation were very poor, maximum 
either way at 5 degrees.  Passive activity was not increased in 
any degree of range of motion.  In summary, the examiner stated 
that Veteran had increasing pain in prolonged standing.  Uses 
cloth assistive device, which for all essential purposes, is non 
functional.  Usually his occupation now is a power plant 
mechanic.  His routine daily activities are not affected at all.  
There was pain on attempting to go beyond the noted ranges of 
motion.  Repetitive use increased discomfort but no weakness, 
fatigue, or lack of endurance.  There was good strength resisting 
dorsiflexion and plantar flexion.  There was no history of any 
recent flare-ups.  The examiner noted that there was significant 
functional impairment as noted by the limitation of motion.  The 
Veteran was diagnosed with healed fracture status post right 
tibia open reduction and internal fixation, with noted limitation 
of motion.  

An August 2008 statement from the Veteran's private physician 
indicated that the Veteran suffers from pain in his leg every 
day.  He cannot run, and experiences intermittent swelling in the 
leg.  In prior attempted jobs involving being on his feet, 
standing on cement floors and climbing towers, the Veteran has 
not been able to continue due to persistence of the 
aforementioned symptoms.  

A September 2009 VA treatment record shows that the Veteran 
reported being on his feet all day working at a power plant.  He 
stated that the right ankle becomes sore, tender, and the foot 
drops causing his toes to catch.  Objectively, the examiner noted 
that the ankle gives out at times and minimal loss of motion on 
dorsiflexion and plantar flexion.  

An October 2009 VA examination report shows that the Veteran 
walked from the waiting room to the examining room with good 
gait, good posture, and no pelvic tilt, and no limp.  He removed 
his shoe on his right foot to reveal a brace for a foot drop.  
The Veteran's examination of the right ankle showed no apparent 
distortion.  No palpable tenderness.  The varus and the valgus 
angulation were well within normal limits and easy movement, to 
20 degrees four times with no pain, weakness, fatigue, or lack of 
endurance.  Plantar flexion was to 45 degrees four times with no 
pain, weakness, fatigue, or lack of endurance.  Again the varus 
and valgus angulation was within normal limits.  There was good 
strength to resistance dorsiflexion, good resistance to plantar 
flexion.  The Veteran walked on the floor without any weakness or 
dragging of any indication of foot drop.  He complained of some 
discomfort on prolonged standing.  He does not use assistant 
devices.  The device the Veteran was using was to aid foot drop, 
however, the examiner saw no reason whatsoever to indicate foot 
drop.  

The Veteran reported working as a welder at an energy generation 
plant.  Activities of daily living are not affected.  There was 
no increased pain on repetitive movements and no history of 
flare-ups.  The ankle appeared to be stable.  No functional 
impairment was elicited.  The Veteran was diagnosed with status 
post operation of open reduction and internal fixation.  No 
functional impairment elicited at this time and a normal for all 
intensive purposes examination at this time.   

The Veteran's right ankle disability has been rated as 20 percent 
disabling under Diagnostic Code (DC) 5271.  Diagnostic Code 5271 
provides for a 10 percent rating where there is moderate 
limitation of motion of the ankle, and for a maximum 20 percent 
rating for marked limitation of motion of the ankle.  38 C.F.R. § 
4.71a, DC 5271.  In this case, the Veteran has been assigned the 
maximum rating under the Diagnostic Code.  However, the Board 
will consider other potentially applicable DC's that might 
entitle the Veteran to a higher rating. 

In considering the applicability of other diagnostic codes, the 
Board finds that DC 5270 (ankylosis of the ankle) is not 
applicable as there was no evidence of ankylosis, in the medical 
records.  Accordingly, this diagnostic code may not serve as the 
basis for an increased rating.

The Board has also considered DC 5262.  Under DC 5262, a 30 
percent rating is warranted where there is malunion of the tibia 
and fibula with marked knee or ankle disability, and finally, a 
40 percent evaluation is warranted where nonunion of the tibia 
and fibula is productive of loose motion requiring a knee brace.  
38 C.F.R. § 4.71a, DC 5262.  The claims file contains no x-ray 
evidence of malunion of the tibia and fibula.  Therefore, a 
rating in excess of 20 percent is not warranted under this 
Diagnostic Code.  

Considering the DeLuca factors and the lay statements submitted 
by the Veteran, his wife, sister, and friends, the Board finds 
that the current 20 percent rating more than adequately 
compensates the Veteran for any functional loss due to pain.  
DeLuca, 8 Vet. App. at 204-7.  Though, the examiner stated that 
he was unable to make a determination without resorting to mere 
speculation on whether pain, fatigue, weakness, lack of endurance 
and incoordination additionally limit the joint function in 
degrees, two subsequent examiners found no Deluca factors 
present.  

The April 2008 examiner indicated that repetitive use increased 
discomfort but no weakness, fatigue, or lack of endurance was 
noted.  The October 2009 examiner indicated that there was no 
increased pain on repetitive movements and upon examination there 
was no pain, weakness, fatigue, or lack of endurance in 
performing range of motion exercises.  Thus, the Board finds that 
the DeLuca factors do not provide a basis for assignment of any 
higher rating for the Veteran's service-connected disability.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The governing 
norm in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2009).  Here, the rating criteria reasonably 
describe the Veteran's symptoms and provide for additional or 
more severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Schedule 
does provide for higher ratings for the Veteran's disability. 
Moreover, as discussed above, the schedular criteria for higher 
ratings have not been shown since service connection.  

The record does not reflect that the Veteran has required 
frequent hospitalizations for his disability since service 
connection.  In addition, there is no indication in the record 
that his disability alone markedly interferes with his 
employment-or daily activities, beyond what is contemplated in 
the rating schedule.  To this end the Board notes that the 
October 2009 VA examiner noted that the Veteran was currently 
working as a welder and his activities of daily living were not 
affected.  In sum, there is no indication in the record that the 
average industrial impairment from this disability would be in 
excess of that contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards.  For these 
reasons, a referral for an extra-schedular rating is not 
warranted.

The Board has also considered whether the Veteran's disability 
warrants a separate rating for neurological manifestations.  The 
Board notes that the January 2006 examiner noted decreased 
sensation to pinprick on the right ankle and dorsal foot, as 
compared to the left.  There was also decreased vibrator sense on 
the right foot.  

Paralysis (rather complete of incomplete) of the posterior tibial 
nerve is rated under Diagnostic Code 8525.  DC 8525 provides for 
a 10 percent rating when incomplete paralysis is mild, a 20 
percent rating when it is moderate, and a 30 percent when it is 
severe.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

Given that mild incomplete paralysis of the posterior tibial 
nerve was noted by the January 2006 examiner, the Board finds 
that the Veteran is entitled to a separate 10 percent rating for 
right lower extremity neurologic manifestations of the service-
connected residuals, fracture right tibia, status post open 
reduction internal fixation.  However, the evidence of record 
does not demonstrate that the Veteran experienced moderate or 
severe paralysis and therefore there is no basis for a higher 
rating.  

The Board has also considered whether the Veteran's scar warrants 
a separate rating.  Disabilities of the skin are addressed under 
38 C.F.R. § 4.118.  Scars, other than head, face, or neck, that 
are deep or that cause limited motion warrant a 10 percent rating 
if the area or areas exceed 6 square inches (39 sq. cm).  A deep 
scar is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than head, 
face, or neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar is 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  A 10 percent rating may be 
assigned for scars which are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent rating is assigned for scars 
which are superficial and painful on examination.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2009).  Scars may also be rated 
based on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In this case, the January 2006 examiner noted a 10 cm vertical 
scar extending from the right lateral malleous to the lateral 
calf; the scar was non-tender, macular, with slight 
hyperpigmentation.  The Veteran's scar was not noted to cause 
limitation of motion, is not an area of 926 cm or more and is not 
unstable or associated with underlying soft tissue damage.  As 
such, a separate rating for the Veteran's scar is not warranted.  




ORDER

Entitlement to an initial rating in excess of 20 percent for 
service-connected residuals, fracture right tibia, status post 
open reduction internal fixation with decreased sensation, is 
denied.  

Entitlement to a 10 percent rating for right lower extremity 
neurologic manifestations of the service-connected residuals, 
fracture right tibia, status post open reduction internal 
fixation, is granted, subject to the provisions governing the 
award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


